

115 HR 5289 IH: Restoring Integrity in our Elected Officials Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5289IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Rokita introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to prohibit any individual serving as President or Vice
			 President or as a Member of Congress, or any individual who served as an
			 employee of the office of the President or Vice President or the office of
			 a Member of Congress, from engaging in any lobbying activity after serving
			 in such a position, to amend title 41, United States Code, to prohibit
			 executive agencies from awarding contracts to former elected officials,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Integrity in our Elected Officials Act. 2.Prohibiting lobbying by former elected officials and their employees (a)ProhibitionSection 207(e) of title 18, United States Code, is amended by striking paragraphs (1) through (7) and inserting the following:
				
					(e)Restrictions on elected officials and their employees
						(1)Lifetime prohibition on lobbying any office of Federal Government
 (A)In generalAny individual who holds a position described in subparagraph (C), and any immediate family member of such an individual, who, at any time after such individual leaves such a position, knowingly makes, with the intent to influence, any communication to or appearance before any officer or employee of any department, agency, or office of the executive branch or the legislative branch on behalf of any person (except the United States) in connection with any matter on which such person seeks official action by any officer or employee of such department, agency, or office, shall be punished as provided in section 216 of this title.
 (B)Treatment of employment with lobbying firmsAny individual who holds a position described in subparagraph (C), and any immediate family member of such an individual, who, at any time after such individual leaves such a position, accepts a position as an officer, director, partner, or employee of a lobbying firm under the Lobbying Disclosure Act of 1995 (without regard to whether or not the individual engages directly in lobbying activity under such Act), shall be punished as provided in section 216 of this title.
 (C)Positions describedThe positions described in this subparagraph are the following: (i)The President.
 (ii)The Vice President. (iii)A Member of Congress.
 (iv)An employee of the office of the President, the office of the Vice President, or the office of a Member of Congress.
 (v)An employee of a committee of Congress. (vi)An employee on the leadership staff of the House of Representatives.
 (vii)An employee on the leadership staff of the Senate. (viii)An elected officer of the House of Representatives.
 (ix)An elected officer of the Senate. (D)Immediate family member definedIn this paragraph, an immediate family member means, with respect to an individual, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law.
							(2)Other legislative offices
 (A)Any person who is an employee of any other legislative office of the Congress to whom paragraph (7)(B) applies and who, within 1 year after the termination of that person's employment in such office, knowingly makes, with the intent to influence, any communication to or appearance before any of the persons described in subparagraph (B), on behalf of any other person (except the United States) in connection with any matter on which such former employee seeks action by any officer or employee of such office, in his or her official capacity, shall be punished as provided in section 216 of this title.
 (B)The persons referred to in subparagraph (A) with respect to appearances or communications by a former employee are the employees and officers of the former legislative office of the Congress of the former employee..
 (b)Conforming amendmentSection 207(e) of such title is amended— (1)by redesignating paragraphs (8) and (9) as paragraphs (3) and (4); and
 (2)in subparagraph (G) of paragraph (4), as so redesignated, by striking paragraph (1), (2), (3), (4), or (5) and inserting paragraph (1) or (2). (c)Conforming amendment relating to treatment of Vice PresidentSection 207(d)(1) of such title is amended—
 (1)by striking subparagraph (A); and (2)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B).
 (d)Effective dateThis section and the amendments made by this section shall apply with respect to any individual who leaves a position described in subparagraph (C) of section 207(e)(1) of title 18, United States Code (as amended by subsection (a)), on or after the date of the enactment of this Act.
			3.Prohibition on contracts with certain former elected officials
			(a)Prohibition on contracts with certain former elected officials
 (1)In generalChapter 47 of title 41, United States Code, is amended by adding at the end the following new section:
					
						4713.Prohibition on contracts with certain former elected officials
 (a)In generalWith respect to a contract the value of which would exceed $1,000,000 in any year of the contract period, an executive agency may not award such a contract to—
 (1)any former elected official of the legislative branch of the United States Government; (2)an immediate family member of such former elected official;
 (3)a former congressional employee of such former elected official; or (4)any entity owned by an individual described in paragraphs (1) through (3).
 (b)DefinitionsIn this section: (1)Former congressional employeeThe term former congressional employee means, with respect to a former elected official of the legislative branch of the United States Government, an individual who was a paid congressional employee of such former elected official for any period of time.
 (2)Former elected official of the legislative branch of the United States GovernmentThe term former elected official of the legislative branch of the United States Government means each former— (A)Member of the United States House of Representatives;
 (B)Delegate from the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the Virgin Islands;
 (C)Resident Commissioner of Puerto Rico; and (D)United States Senator.
 (3)Immediate family memberThe term immediate family member means, with respect to a former elected official of the legislative branch of the United States Government—
 (A)the spouse of such former elected official; (B)a natural or adoptive son, daughter, brother, or sister of such former elected official;
 (C)a stepson, stepdaughter, stepbrother, or stepsister of such former elected official; and (D)a son-, daughter-, brother-, or sister-in-law of such former elected official..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					
						
							4713. Prohibition on contracts with certain former elected officials..
 (b)ApplicabilityThe amendment made by subsection (a)(1) shall apply with respect to any contract awarded on or after January 1, 2019.
			